DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over O’Rourke (US 4813949 A) in view of Shover (US 5463985 A).
Regarding claim 1, O’Rourke teaches an absorbent article for an animal (Figs 1-7) comprising:
a band part that is fitted in a freely detachable manner around a torso of an animal and has a torso-facing surface facing the torso of the animal when it is worn, and a non- torso-facing surface located on a side opposite the torso-facing surface (Fig 1 Item 11- body band): and
an absorbing body section disposed along a dorsal region, lower crotch region and abdominal region of the animal and having at least one end, from among a dorsal side end located on a dorsal region side of the animal and an abdominal side end located on an abdominal region side of the animal, engaged and fastened with the band part (Fig 1 Item 12- tail band), wherein
the absorbing body section has a longitudinal shape with a lengthwise direction and a widthwise direction in a plan view when in an expanded state, while having an inner surface that faces a skin of the animal when it is worn, and an outer surface on an opposite side from the inner surface (Fig 1 Item 12- tail band).
However, O’Rourke is silent as to the absorbing body section being freely detachable with the band part, and at least one end from among the dorsal side end and abdominal side end located at both ends in the lengthwise direction comprises, on at least one surface from among the inner surface and outer surface, an absorbing body section side engagement section that is inserted from a rear side in a front-rear direction of the animal, into a torso- facing surface side of the band part or an interior of the band part, and engages with the torso-facing surface or inner surface of the band part.
Shover teaches within the same field of endeavor and reasonably pertinent to the invention a protective garment for female canines wherein:
the absorbing body section is freely detachable with the band part (Fig 2 Item 16- removable fabric panel), and
at least one end from among the dorsal side end and abdominal side end located at both ends in the lengthwise direction comprises, on at least one surface from among the inner surface and outer surface, an absorbing body section side engagement section (Fig 2 Item 18- fabric fasteners) that is inserted from a rear side in a front-rear direction of the animal, into a torso-facing surface side of the band part or an interior of the band part, and engages with the torso-facing surface or inner surface of the band part (Fig 2 Item 20- corresponding fabric fastener patches, Col. 3 Lines 58-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of O’Rourke’s absorbent article for an animal with the further teachings of Shover’s detachable absorbing body section in order to fasten components together in a manner which the animal is less likely to detach.
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over O’Rourke (US 4813949 A) in view of Shover (US 5463985 A) as applied to claim 1 above, and further in view of Doose (US 5467743 A).
Regarding claim 2, modified O’Rourke teaches all of the abovementioned claim 1 and further teaches wherein the band part has a first direction corresponding to a direction around the torso of the animal and a second direction corresponding to the front-rear direction of the animal (O’Rourke- Fig 1 Item 12- tail band), and further comprises a band part side engagement section on at least one surface (Shover- Fig 2 Item 20- corresponding fabric fastener patches) that engages with the absorbing body section side engagement section (Shover- Fig 2 Item 18- fabric fasteners).
However, modified O’Rourke is silent as to:
 a first covering portion that extends from a rear side end in the second direction, located on the rear side of the animal when it is worn, toward a front side end in the second direction, and at least partially extending in the first direction, and a second covering portion that extends in the first direction and the second direction so as to overlap with the first covering portion in a thickness direction of the band part, and is located on a non-torso-facing surface side of the first covering portion,
the inner surface of the band part being formed by a surface on the non-torso-facing surface side of the first covering portion and a surface on the torso-facing surface side of the second covering portion. 
Doose teaches within the same field of endeavor and reasonably pertinent to the invention a pet collar (Figs 1-7) comprising:
a first covering portion (Fig 1 Item 51- first belt ply) that extends from a rear side end in the second direction, located on the rear side of the animal when it is worn, toward a front side end in the second direction, and at least partially extending in the first direction, and a second covering portion (Fig 1 Item 53- second belt ply) that extends in the first direction and the second direction so as to overlap with the first covering portion in a thickness direction of the band part, and is located on a non-torso-facing surface side of the first covering portion,
the inner surface of the band part being formed by a surface on the non-torso-facing surface side of the first covering portion and a surface on the torso-facing surface side of the second covering portion (Fig 1 Items 51, 53- first and second belt plies). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified O’Rourke’s absorbent animal article with the further teachings of Doose’s first and second covering portion in order to create a fastener system that is protected from animal tampering.
Regarding claim 3, modified O’Rourke teaches all of the abovementioned claim 2 and further teaches wherein:
the band part comprises the band part side engagement section on the surface on the non-torso-facing surface side of the first covering portion (Doose- Fig 1 Item 27- Velcro receptacles), and
the absorbing body section comprises the absorbing body section side engagement section on the inner surface (Shover- Fig 2 Item 18- fabric fasteners), and
the absorbing body section side engagement section of the absorbing body section engages with the band part side engagement section of the surface on the non-torso-facing surface side of the first covering portion (Shover- Col. 3 Lines 58-60).
While modified O’Rourke does not teach wherein the absorbing body section comprises the absorbing body section side engagement section on the inner surface, it does teach the side engagement section located on the outer surface (Shover- Fig 2 Item 18- fabric fasteners). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have moved the side engagement section from the outer surface to the inner surface, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
Regarding claim 4, modified O’Rourke teaches all of the abovementioned claim 2 and further teaches wherein:
the band part comprises the band part side engagement section on the surface on the torso-facing surface side of the second covering portion (Doose- Fig 1 Item 25- Velcro receivers),
the absorbing body section comprises the absorbing body section side engagement section on the outer surface (Shover- Fig 2 Item 18- fabric fasteners), and
the absorbing body section side engagement section of the absorbing body section engages with the band part side engagement section of the surface on the torso- facing surface side of the second covering portion (Shover- Col. 3 Lines .
Regarding claim 5, modified O’Rourke teaches all of the abovementioned claim 2 and further teaches wherein:
the band part comprises the band part side engagement section on both the surface on the non-torso-facing surface side of the first covering portion and the surface on the torso-facing surface side of the second covering portion (Doose- Fig 1 Item 25- Velcro receivers, Item 27- Velcro receptacles), and
the absorbing body section side engagement section on the inner surface and the absorbing body section side engagement section on the outer surface of the absorbing body section engage, respectively, with the band part side engagement section of the surface on the non-torso-facing surface side of the first covering portion and the band part side engagement section of the surface on the torso-facing surface side of the second covering portion, of the band part (Shover- Col. 3 Lines 58-60).
While modified O’Rourke does not teach the absorbing body section comprises the absorbing body section side engagement section on both the inner surface and the outer surface, it does teach the side engagement section located on the outer surface (Shover- Fig 2 Item 18- fabric fasteners). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have added engagement sections on both sides of the absorbing body in order to more securely fasten the absorbing body, furthermore the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding claim 6, modified O’Rourke teaches all of the abovementioned claim 2 and further teaches wherein the first covering portion and second covering portion (Doose- Fig 1 Items 51, 53- first and second belt plies) have shorter lengths in the second direction than a full length of the band part (O’Rourke- Fig 2 Item 11- body band) in the second direction. As interpreted by the examiner, the hook and loop style side engagement system taught by O’Rourke and modified by the multiple-ply engagement system taught by Doose would be shorter in the second direction than O’Rourke’s body band. In other words, the width of O’Rourke’s Fig 2 Item 21- patch of Velcro is less than the width of Fig 2 Item 11- body band. 
Regarding claim 7, modified O’Rourke teaches all of the abovementioned claim 6 and further teaches wherein the first covering portion and second covering portion extend partially in the first direction (Doose- Fig 1 Items 51, 53- first and second belt plies). 
Regarding claim 8, modified O’Rourke teaches all of the abovementioned claim 2 and further teaches wherein the first covering portion and second covering portion extend continuously in the first direction (Doose- Fig 1 Items 51, 53- first and second belt plies).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295.  The examiner can normally be reached on Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642